DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines are hard to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1:  line 1, “wherein comprising” should read --comprising--; lines 5 and 6, “the bottom surface” should read --a bottom surface--; line 6, “the upper surface” should read --an upper surface--; line 7, “the lower ends” should read --lower ends--; line 8, “the upper ends” should read --upper ends--; line 8, “the bottom surface” should read --a bottom surface--; line 12, “the 
Claim 3, line 2, “the top” should read --a top--;
Claim 4, line 2, “the water guiding effect” should read --a water guiding effect--;
Claim 7, line 3, “the extension” should read --an extension--.
Appropriate correction is required. Claims not specifically referenced are objected to as being dependent on an objected to base claim.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record neither discloses nor makes obvious the combination set forth in the independent claim.
Hess et al. (U.S. Patent No. 6,814,102) discloses a valve comprising a cylinder (lower portion of 12) a lower valve plate (22), an upper valve plate (24), a sludge guide plate (26), an upper valve body (38), a valve rod (48), a lower valve body (36);  the cylinder (lower portion of 12) is located below the lower valve plate (22), a barrel of the cylinder (lower portion of 12) is fixed to the bottom surface of the lower valve plate (22), the upper valve plate (24) is parallel to the lower valve plate (22); the sludge guide plate (26) has a circular truncated tapered surface; a piston rod (34) of the cylinder (lower portion of 12) sequentially passes through a first through hole in the middle of the lower valve plate (22) and a second through hole in the middle of the sludge guide plate (26), and is vertically fixedly mounted to the lower valve body (36).


Please note that while Ichimaru only teaches one valve body, the same principle of a valve body gasket and the gasket pressure block /gasket pressure plate would provide the same benefits to an upper valve body and a lower valve body.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hess to provide an upper valve body gasket, a lower valve body gasket, a gasket pressure block; the lower valve body gasket is disposed above the lower valve body; the gasket pressure block is disposed above the lower valve body gasket; the gasket pressure block is fixedly assembled to the lower valve body, and presses and locates the lower valve body gasket tightly; the gasket pressure plate is fixedly assembled to the upper valve body, and the gasket pressure plate presses and locates the upper valve body gasket tightly, as taught by Ichimaru. Doing so would further seal the valve bodies against the valve seats.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the drawing and claim objections above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753